 Case 3:19-cv-18950-AET-TJB Document 55 Filed 10/20/20 Page 1 of 3 PageID: 1506




                              UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY
                                            (609) 989-2040
          CHAMBERS OF                                                         U.S. COURTHOUSE
                                                                              402 E. STATE STREET, RM 6052
TONIANNE J. BONGIOVANNI                                                       TRENTON, NJ 08608
UNITED STATES MAGISTRATE JUDGE




                                          October 20, 2020

                                         LETTER ORDER

         Re:      United Property & Casualty Insurance Company v. Broyles, et al.
                  Civil Action No. 19-18950 (AET)

         Dear Counsel:

         Pending before the Court are the following four motions: (1) Defendants Jennifer Parsells

  Cotugno and James Cotugno’s (collectively, the “Cotugnos”) Motion to Dismiss (Docket Entry

  No. 34); (2) Plaintiff United Property & Casualty Insurance Company’s (“UPC”) Motion for

  Default Judgment as to Defendant Justin Broyles (“Broyles”) (Docket Entry No. 48); (3) UPC’s

  Motion to Amend (Docket Entry No. 50); and (4) Broyles’ Motion to Vacate Default (Docket

  Entry No. 51). The Court substantively addresses UPC’s Motion to Amend herein. The Court

  considers UPC’s Motion to Amend without argument on the papers pursuant to L.Civ.R. 78.1(b).

         Through the pending Motion to Amend, UPC seeks to add allegations regarding factual

  developments that have taken place since the inception of this matter. For Example, UPC seeks

  to add allegations concerning the existence of a material misrepresentation or equitable fraud in

  Broyles’ procurement of the UPC policy at issue.    UPC also seeks to add allegations concerning

  Broyles’ legal incapacity at the time he applied for the UPC policy at issue, which could result in

  the insurance contract being invalidated in the first instance. Further, UPC seeks to amend the

  governing Complaint to add allegations concerning the fact that Broyles was residing at his parents’
Case 3:19-cv-18950-AET-TJB Document 55 Filed 10/20/20 Page 2 of 3 PageID: 1507




house at the time of the underlying incident, which would invoke “other insurance,” i.e., his parents’

homeowner’s policy.      Based on these allegations, UPC seeks to implead Broyles’ parents’ insurer,

Cambridge Mutual Fire insurance Company, through its Motion to Amend.

       Pursuant to FED.R.CIV.P. 15(a)(2), leave to amend the pleadings is generally granted freely.

See Foman v. Davis, 371 U.S. 178, 182 (1962); Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000).

Nevertheless, the Court may deny a motion to amend where there is “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of the amendment.”     Id.   However, where there is an absence of undue

delay, bad faith, prejudice or futility, a motion for leave to amend a pleading should be liberally

granted. Long v. Wilson, 393 F.3d 390, 400 (3d Cir. 2004).

       Here, UPC’s Motion to Amend is unopposed.          Further, there is no evidence that it will

unduly delay these proceedings or unfairly prejudice any Defendant.      In addition, UPC’s Motion

to Amend is not the product of bad faith.   Instead, UPC is seeking to amend, now, based on facts

revealed during the course of discovery.        Finally, it does not appear that UPC’s proposed

amendments are futile.     Under these circumstances, the Court grants UPC’s Motion to Amend.

UPC is directed to file its Amended Complaint no later than October 30, 2020.         In light of the

Court’s determination, the remaining motions, (1) the “Cotugnos’ Motion to Dismiss; (2) UPC’s

Motion for Default Judgment; and (3) Broyles’ Motion to Vacate Default are terminated.

Defendants are directed to answer or otherwise respond to UPC’s Amended Complaint in

accordance with the deadlines set forth in the Federal Rules of Civil Procedure.
Case 3:19-cv-18950-AET-TJB Document 55 Filed 10/20/20 Page 3 of 3 PageID: 1508




            IT IS SO ORDERED.

            IT IS FURTHER ORDERED THAT THE CLERK OF THE COURT
            TERMINATE DOCKET ENTRY NOS. 34, 48, 50 & 51.

                                             s/ Tonianne J. Bongiovanni
                                         TONIANNE J. BONGIOVANNI
                                         United States Magistrate Judge
